Citation Nr: 1626327	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  10-30 720	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1978 to October 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the RO denied service connection for lumbar degenerative changes and cervical spine degenerative changes.  In April 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in July 2010. 

In October 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a copy of the transcript of the hearing is of record.

In December 2013, given other lumbar and cervical spine diagnoses of record, the Board expanded the claims on appeal as reflected on the title page (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)). and remanded the claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.   After accomplishing further action, the AMC continued to deny the claims (as reflected in an April 2014 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.




REMAND

Unfortunately, the Board finds that further action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the prior remand, the AOJ arranged for an addendum opinion to address the nature and etiology of the Veteran's cervical spine and lumbar spine disabilities.  In a March 2014 report, the VA examiner-a physician's assistant-opined that the Veteran's back and neck conditions are less likely the result of service and more likely the result of a serious 2008 motor vehicle accident, as well as advancing age.  The examiner noted that the Veteran injured his back when he fell down the stairs and subsequently fell down a cliff and hit his back on a rock during service, however, the examiner stated that these injuries were noted as minor at the time and a physical exam documented no external evidence compatible with a significant injury.   The examiner also noted that the Veteran reported that he was in the "best of health" in conjunction with his August 1978 separation examination, and that the Veteran had not reported any neck or back pain until 2007 following a lifting injury, and again in 2008 following his motor vehicle accident.  The examiner further noted that there was no objective evidence indicating continuity and chronicity of a back or neck condition.  

Here, the VA examiner relied on the lack of medical evidence for continuity and chronicity of back and neck conditions, and thus, failed to address the Veteran's contention of continuity of symptoms after service and that his condition was exacerbated by the motor vehicle accident, as requested by the Board.  See Stegall, supra.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006) (holding lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).  

The Board notes that radiographic and imaging studies conducted in February 2008 following the Veteran's motor vehicle accident revealed swelling, degenerative joint disease, and degenerative disc disease of the cervical spine.  The diagnoses related to the Veteran's accident were neck pain, back pain (not otherwise specified), cervical strain, and thoracic strain.  In addition, 2008 private treatment records noted subluxation in the cervical area, osteophytic degenerative changes of the lumbar spine, and joint dysfunction in the sacral range.  Here, however, the examiner id not differentiate between the diagnosed conditions by providing an etiology opinion for  each back and neck condition noted and provided a conclusory opinion that his back and neck conditions are not related to service without providing a rationale addressing the various diagnoses.   

These deficiencies necessitate another remand of this matter.  See Stegall, supra.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to probative weight).  Notably, once VA undertakes the effort to provide an examination or opinion when developing a claim, it must provide e one adequate for the purpose sought.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, on remand, the AOJ should undertake appropriate action to obtain further medical opinion-based on full consideration of the Veteran's documented history and assertions, and supported by complete, clearly-stated rationale.  Id.  See also 38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

To this end, the AOJ should arrange for the Veteran to undergo further examination, by an appropriate physician-preferably, an orthopedist or orthopedic surgeon.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to obtaining further medical opinion in connection with these claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in West Haven, Connecticut  and that records dated through January 2014 are associated with the file; however, more recent records may exist.  Hence, the AOJ should obtain all pertinent VA treatment records dated since January 2014.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claims on appeal.  


Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the West Haven VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since January 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of cervical spine and lumbar spine by an appropriate physician-preferably, an orthopedist or orthopedic surgeon.  

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and lay assertions. 

All indicated tests and studies should be accomplished (with all results provided to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

After reviewing the claims file and examining the Veteran, the physician should identify all lumbar and cervical spine disorders-to include degenerative disc and joint disease of the cervical spine, cervical strain, subluxation of the cervical spine, thoracic strain, degenerative changes of the lumbar spine, and joint dysfunction of the sacral range-currently present or present at any point pertinent to the current claim (even if currently asymptomatic or resolved).  

Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during or is otherwise medically-related to in-service injury or disease-to specifically include the in-service falls noted in the June 1978, July 1978, and September 1978 service treatment records.

In addressing the above, the physician must consider and discuss all relevant in service medical evidence and post-service medical evidence (to include the multiple diagnoses noted in the 2008 private treatment records, as discussed above).  

The examiner must also consider and discuss all lay assertions-to include the Veteran's competent assertions as to nature, onset and continuity of symptoms, and his assertion that the February 2008 motor vehicle accident exacerbated his pre-existing back pain.  In this regard, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

The examiner should also note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records cannot serve as the sole basis for a negative opinion.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached (to include identification of the facts and medical authority supporting such conclusions) must be provided.

5.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


